Name: Council Regulation (EEC) No 4192/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for certain grades of magnesium
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 No L 368 / 36 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4192/88 of 16 December 1988 opening and providing for the administration of a Community tariff quota for certain grades of magnesium THE COUNCIL OF THE EUROPEAN COMMUNITIES, States until the quota is exhausted; whereas it is appropriate not to provide for allocation among Member States , without prejudice to the drawing, on the tariff quota , of such quantities as they may need , under conditions and according to a procedure to be determined; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the tariff quota is used and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares levied by that economic union may be carried ou by any one of its members, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production in the Community of certain extra-pure grades of magnesium intended for use in the nuclear industry and falling within CN subheading ex 8104 11 00 is currently unable to meet the specific requirements of the user industries in the Community ; whereas , consequently, Community supplies of products of this type currently depend on imports from third countries ; whereas the Community requirements for the product in question should be met immediately on the most favourable terms ; whereas a zero-duty Community tariff should therefore be opened within the limit of an appropriate volume for a period expiring on 31 December 1989 ; whereas , in order not to upset the balance of the market for this product , the volume of the Community tariff quota should be set at 320 tonnes; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rates laid down for the quota should be applied consistently to all imports of the product in question into all the Member HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Order No CN code Description Volume of quota(tonnes) Rate o £ duty (% ) 09.2741 ex 8104 11 00 Unwrought magnesium having a purity of not less than 99,95 % in the form of billets containing by weight not more than 0,015 % of iron , not more than 0,002 % of nickel , not more than 0,005 % of lead and not more than 0,006 % of manganese , for use in the manufacture of raspings for the nuclear fuel industry 320 0 2. Within the limit of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . Article 2 The tariff quota referred to in Article 1 shall be administered by the Commission, which may take any appropriate measure with a view to ensuring the efficient administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for 3 . The relevant Community provisions shall be applied in order to monitor the use of the product for the prescribed specific purpose. 31 . 12 . 88 Official Journal of the European Communities No L 368 / 37 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such times as the balance of the tariff quota so permits. 3 . Member States shall charge imports of the said product against their drawings as and when the goods are entered with the customs authorities under cover of declarations of entry into free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . preferential benefit for a product covered by this Regulation , and if this declaration is accepted by the customs authorities , the Member State concerned shall draw, from the tariff quota , by means of notification to the Commission , a quantity corresponding to these needs . The requests for drawing, with the indication of the date of acceptance of the said declarations , must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the tariff quota . If the quantities requested are greater than the available balance of the tariff quota , allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission in accordance with the same procedures . Article 5 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 6 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against their accumulated shares of the Community quota . Article 7 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS